Case 1:20-cv-25022-KMM Document 150 Entered on FLSD Docket 06/29/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                         NOTICE OF STRIKING DKT. NOS. 147 & 148

          PLEASE TAKE NOTICE that, pursuant to the Clerk’s Notice to Filer and the instructions

   contained therein (Dkt. No. 149), the undersigned hereby strikes the Notices of Attorney

   Appearance (Dkt. Nos. 147, 148) from the docket in the above-styled action.

     Dated: June 29, 2021                     Respectfully Submitted,

                                              /s/ Daria Pustilnik
                                              Daria Pustilnik (Florida Bar No. 92514)
                                              Daria.Pustilnik@kobrekim.com
                                              KOBRE & KIM LLP
                                              201 South Biscayne Boulevard
                                              Suite 1900
                                              Miami, Florida 33131
                                              Telephone: (305) 967-6100

                                              Attorney for Defendants Middle East News, FZ-LLC
                                              and Masharea wa Enjazat IT Corporation LLC
